Order entered June 19, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00539-CV

                      IN RE TEN HAGEN EXCAVATING, INC., Relator

                    Original Proceeding from the County Court at Law No. 1
                                     Dallas County, Texas
                             Trial Court Cause No. CC-11-00454-A

                                              ORDER
           In accordance with the Court’s opinion issued this date, the petition for writ of

mandamus is conditionally GRANTED. The Court ORDERS the trial judge, the Honorable

D’metria Benson, Judge of County Court at Law No. 1, to VACATE her March 24, 2014 “Order

Denying Defendant Ten Hagen Excavating, Inc.’s Motion for Plaintiff Jose Castro-Lopez to be

Examined by Defendant’s Medical Expert.” Should the trial judge fail to comply with this

order, the writ will issue. The Court ORDERS the trial judge to file with this Court, within

thirty (30) days of the date of this order, a certified copy of her order issued in compliance

with this order. We DENY as moot relator’s motion for emergency stay. We ORDER that

relator recover its costs of this original proceeding from real party in interest.

       .


                                                         /s/   DAVID EVANS
                                                               JUSTICE